ACCEPTED
                                                                                                              03-15-00083-CV
                                                                                                                     4074202
                                                                                                    THIRD COURT OF APPEALS
                                                                                                               AUSTIN, TEXAS
                                                                                                          2/9/2015 2:03:28 PM

                         STATE BAR OF TEXAS                                                                 JEFFREY D. KYLE
                                                                                                                       CLERK




                                                                                       FILED IN
                                                                                3rd COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                                2/9/2015 2:03:28 PM
Office of the Chief Disciplinary Counsel
                                                                                  JEFFREY D. KYLE
        February 9, 2015                                             BY   ELECTRONIC FILING
                                                                                        Clerk

        Mr. Jeffrey D. Kyle, Clerk
        Court of Appeals, Third District of Texas
        P.O. Box 12547
        Austin, Texas 78711-2547

        Re:      No. 03-15-00083-CV; Craig A. Washington v. Commission for Lawyer Discipline;
                 335th Judicial District Court Cause No. 29123

        Dear Mr. Kyle:

        Please accept this letter as a Notice of Appearance and Designation of Lead Counsel for the
        Commission for Lawyer Discipline in the case referenced above.

        Please direct all communications concerning this matter to:

                          Cynthia Canfield Hamilton, Senior Appellate Counsel
                          State Bar Card No. 00790419
                          Office of the Chief Disciplinary Counsel
                          State Bar of Texas
                          P.O. Box 12487
                          Austin, Texas 78711
                          chamilton@texasbar.com

        If you have any questions, please feel free to contact me at (512) 427-1349.

        Thank you for your assistance.

        Sincerely,

        /s/ Cynthia Canfield Hamilton
        Cynthia Canfield Hamilton
        Senior Appellate Counsel

        c:       Mr. Brad Beers, Beers Law Firm, 5020 Montrose Blvd., Suite 700, Houston, TX
                 77006 (Via CMRRR No. 7013 3020 0001 7272 0889)

              P.O. Box 12487, Austin, Texas 78711-2487, 1.877.953.5535; 512.427.1350; Fax: 512.427.4167